CLAY, Commissioner.
Petitioner seeks an order of mandamus against the respondent Judge to appoint counsel for him, and against the respondent circuit clerk to furnish without cost a transcript of evidence for the purpose of an appeal from a judgment of conviction. The conviction was for unlawfully transporting another across the state line, and petitioner was sentenced to a 10-year term in the penitentiary.
The petition alleges that petitioner exhausted his financial resources in furnishing bail and attempting to secure legal services to defend the charges against him. He asserts that his motion to be permitted to proceed in forma pauperis in the respondent Judge’s court was rejected (and other motions were summarily overruled), and that the court failed to appoint counsel to represent him.
The response in substance is that the petitioner had not applied to the respondent Judge to proceed on appeal in forma pauperis; that he is not a pauper; and that he refused to be represented by court-appointed counsel.
*307The petition recounts what appear to be very unusual proceedings. The response is insufficient to enable us to determine whether petitioner has been deprived of any rights. Under the unusual circumstances we believe justice requires that petitioner be granted some relief.
It is ordered that respondent, Hon. J. Miles Pound, Judge, be and hereby is directed to appoint counsel to represent petitioner in making an application for permission to proceed on appeal in forma pauperis; to conduct a hearing on such application; and if petitioner is found to be a pauper, to take such further steps as are necessary and proper to protect petitioner’s right of appeal.
The request for relief against respondent Elmer N. Carrell, clerk, is denied.